Citation Nr: 0826074	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for congestive heart failure, claimed as 
secondary to diabetes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972 and from July 1976 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for congestive heart failure.  

In correspondence dated in November 2007, the veteran 
indicated that his diabetes has worsened and that he would 
like to request an increased rating.  This issue is not 
before the Board at this time and is referred to the RO for 
the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 received in December 2006, the veteran 
indicated he did not want a Board hearing.  A Supplemental 
Statement of the Case (SSOC) was issued in June 2007.  In 
response, the veteran submitted another Form 9, received June 
29, 2007, which indicated that he desired a hearing before a 
Veterans Law Judge at the RO.  Thus, this case must be 
remanded in order to provide the veteran an opportunity to 
attend the requested hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing at the RO.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




